UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05983 The New Germany Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS The New Germany Fund, Inc. Schedule of Investments as of March 31, 2015 (Unaudited) Shares Value ($) Germany83.4% Common Stocks80.2% Aerospace & Defense3.0% MTU Aero Engines Auto Components1.3% Hella KGaA Hueck & Co.*† SAF-Holland Chemicals8.4% Evonik Industries Symrise Wacker Chemie Commercial Services & Supplies0.5% Bilfinger Berger Construction & Engineering1.4% Hochtief Diversified Financial Services0.6% Grenkeleasing Diversified Telecommunication Services1.8% Telefonica Deutschland Holding Electrical Equipment5.3% Nordex* OSRAM Licht Group Electronic Equipment, Instruments & Components1.2% Jenoptik Food & Staples Retailing2.1% Metro Health Care Equipment & Supplies1.2% STRATEC Biomedical Health Care Providers & Services0.4% Rhoen Klinikum Health Care Technology0.3% CompuGroup Medical Hotels, Restaurants & Leisure1.2% TUI Industrial Conglomerates1.7% Rheinmetall Insurance2.7% Hannover Rueck Talanx Internet & Catalog Retail2.1% Zalando SE 144A*† Internet Software & Services5.0% Rocket Internet 144A* United Internet XING IT Services2.1% Wirecard Shares Value ($) Life Sciences Tools & Services1.5% Evotec* Gerresheimer MorphoSys* Machinery7.5% Duerr GEA Group KION Group Krones Pfeiffer Vacuum Technology Rational Stabilus* Media5.7% Axel Springer ProSiebenSat.1 Media Stroeer Media Metals & Mining1.1% Aurubis† Salzgitter Real Estate Management & Development11.3% Deutsche Annington Immobilien Deutsche Wohnen LEG Immobilien Semiconductors & Semiconductor Equipment2.5% Dialog Semiconductor* Kontron* Software0.5% Software Specialty Retail1.3% Fielmann Technology Hardware, Storage & Peripherals0.3% Wincor Nixdorf Thrifts & Mortgage Finance1.2% Aareal Bank Trading Companies & Distributors2.7% Brenntag Kloeckner* Wireless Telecommunication Services2.3% Freenet Preferred Stocks3.2% Health Care Equipment & Supplies2.4% Draegerwerk (Cost $5,406,037) Specialty Retail0.8% Hornbach Holding (Cost $2,892,092) Total Germany (Cost $171,972,312) Netherlands13.6% Common Stocks Aerospace & Defense11.2% Airbus Group NV Shares Value ($) Life Sciences Tools & Services2.4% QIAGEN* Total Netherlands (Cost $16,331,995) Luxembourg1.6% Common Stocks Media1.6% RTL Group (Cost $3,479,464) Switzerland1.4% Closed-End Funds BB Biotech*† (Cost $2,441,698) Securities Lending Collateral1.8% Daily Assets Fund Institutional, 0.11% (Cost $4,852,793)(a)(b) Cash Equivalents0.1% Central Cash Management Fund, 0.08% (Cost $183,860)(b) % of Net Assets Value ($) Total Investments Portfolio (Cost $199,262,122)** Other Assets and Liabilities, Net Net Assets For information on the Fund’s policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. * Non-income producing security. ** The cost for federal income tax purposes was $202,368,857. At March 31, 2015, net unrealized appreciation for all securities based on tax cost was $68,532,648. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $100,532,982 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $32,000,334. † All or a portion of these securities were on loan. The value of all securities loaned at March 31, 2015 amounted to $4,546,158 which is 1.7% of net assets. (a) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A - Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. For purposes of its industry concentration policy, the Fund classifies issuers of portfolio securities at the industry sub‐group level. Certain of the categories in the above Schedule of Investments consist of multiple industry sub‐groups or industries. Fair Value Measurements Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund’s investments. Assets Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments (c) Germany $— $— Netherlands — — Luxembourg — — Switzerland — — Short-Term Instruments (c) — — Total $— $— There have been no transfers between fair value measurement levels during the period ended March 31, 2015. (c)See Schedule of Investments for additional detailed categorizations. ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The New Germany Fund, Inc. By: /s/Brian E. Binder Brian E. Binder President Date: May 22, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Brian E. Binder Brian E. Binder President Date: May 22, 2015 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: May 22, 2015
